TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00226-CV


Gary Moyer, Appellant

v.


Marsha Ann Moyer, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 00-15120-FC2-277, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


		Appellant filed an unopposed motion to dismiss his appeal advising that he no longer
wishes to pursue this appeal.
		The appeal is dismissed on motion of appellant.  Tex. R. App. P. 42.1(a)(1).


  
						Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Appellant's Motion
Filed:   September 10, 2004